—Appeal by the defendant from a judgment of the Supreme Court, Kings County (J. Goldberg, J.), rendered June 29,1993, convicting him of burglary in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
On April 27, 1989, at approximately 4:15 p.m., in the Park Slope neighborhood of Brooklyn, the defendant burglarized an apartment, taking jewelry and assorted coins. The defendant was seen leaving the apartment building by a member of the family whose apartment was burglarized. He was chased and was caught with the family’s jewelry and coins in his jacket pockets. At the police precinct the defendant told the arresting officer that two dollars of the total amount taken from him for vouchering was his but that the rest was from the apartment. Viewing the evidence in the light most favorable to the prosecution (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt beyond a *361reasonable doubt. Moreover, upon the exercise of our factual review power, we are satisfied that the verdict was not against the weight of the evidence (see, CPL 470.15 [5]).
The sentence imposed was neither excessive nor harsh (see, People v Suitte, 90 AD2d 80). Mangano, P. J., Bracken, Sullivan and Rosenblatt, JJ., concur.